Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10290289 B2 in view of Lee et al. (US Pub 2002/0113620 A1).

Application No. 17383644
Patent No. US 10290289 B2
1. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency during a clock cycle, wherein the second mode is to cause transmission of a plurality of bits over the transmission line during the clock cycle at a second frequency based at least in part on a determination that the second frequency is lower than the first frequency.
1. An apparatus comprising: logic, at least a portion of which is in hardware, to cause a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a single bit wire, wherein the plurality of operational modes are to comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the 1-bit interconnect at a first frequency, wherein the second mode is to cause transmission of a plurality of bits over the 1-bit interconnect at a second frequency based at least in part on a determination that an operating voltage of the 1-bit interconnect is at a high voltage level and that the second frequency is lower than the first frequency.
11. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency based on two different voltage levels, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency based on four different voltage levels, wherein the second frequency is lower than the first frequency.
10. A method comprising:
causing a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a single bit wire, wherein the plurality of operational modes comprises a first mode and a second mode, wherein the first mode causes transmission of a single bit over the 1-bit interconnect at a first frequency,
wherein the second mode causes transmission of a plurality of bits over the 1-bit interconnect at a second frequency based at least in part on a determination that an operating voltage of the 1-bit interconnect is at a high voltage level and that the second frequency is lower than the first frequency.
11. The method of claim 10, further comprising causing the 1-bit interconnect to dynamically switch between the first mode and the second mode based at least on a comparison of the operating voltage of the 1-bit interconnect with one or more threshold voltage values.


As to claim 11, claim 11 of US Patent No. 10290289 B2 disclose “the first mode is to cause transmission of a single bit over the transmission line at a first frequency based on two different voltage levels” because transmission of a single bit over two different voltage levels is part of the ordinary capabilities of a person of ordinary skill in the art.
US Patent No. 10290289 B2 does not discloses “transmission of two bits over the transmission line based on four different voltage levels”.
Lee teaches transmission of two bits over the transmission line based on four different voltage levels (Lee, Fig. 3, Abstract).
US Patent No. 10290289 B2 and Lee are considered to be analogous art because all pertain to communications on a single chip. It would have been obvious before the effective filing date of the claimed invention to have modified US Patent No. 10290289 B2 with the features of ““transmission of two bits over the transmission line based on four different voltage levels”” as taught by Lee. The suggestion/motivation would have been in order to transfers multiple bits on each signal wire of the bus in a given time interval without increasing the bus width or power dissipation (Lee, ¶0009).
Dependent claims are rejected for the similar reason from the corresponding dependent claims of US10290289B2. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10490170 B2. 

Application No. 17383644
Patent No. US 10490170 B2
1. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency during a clock cycle, wherein the second mode is to cause transmission of a plurality of bits over the transmission line during the clock cycle at a second frequency based at least in part on a determination that the second frequency is lower than the first frequency.
1. An apparatus comprising:
logic, at least a portion of which is in hardware, to cause a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line, wherein the plurality of operational modes comprise a first mode and a second mode,
wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency during a clock cycle, wherein the second mode is to cause transmission of a plurality of bits over the transmission line during the clock cycle at a second frequency based at least in part on a determination that an operating voltage of the 1-bit interconnect is at a high voltage level and that the second frequency is lower than the first frequency.
11. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency based on two different voltage levels, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency based on four different voltage levels, wherein the second frequency is lower than the first frequency.
11. An apparatus comprising:
logic, at least a portion of which is in hardware, to cause a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line, wherein the plurality of operational modes comprise a first mode and a second mode,
wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency based on two different voltage levels, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency based on four different voltage levels, wherein the second frequency is lower than the first frequency.


Dependent claims are rejected for the similar reason from the corresponding dependent claims of US10490170 B2. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11081091 B2. 

Application No. 17383644
Patent No. US 10490170 B2
1. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency during a clock cycle, wherein the second mode is to cause transmission of a plurality of bits over the transmission line during the clock cycle at a second frequency based at least in part on a determination that the second frequency is lower than the first frequency.
1. An apparatus comprising:
logic, at least a portion of which is in hardware, to cause a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line, wherein the plurality of operational modes comprise a first mode and a second mode,
wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency and a first operating voltage level, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency and a second operating voltage level, wherein the second frequency is lower than the first frequency and second operating voltage level is higher than the first operating voltage level.
11. An apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor, wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency based on two different voltage levels, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency based on four different voltage levels, wherein the second frequency is lower than the first frequency.
11. A method comprising:
causing a 1-bit interconnect of a processor to select between a plurality of operational modes, wherein the 1-bit interconnect comprises a transmission line, wherein the plurality of operational modes comprises a first mode and a second mode, wherein the first mode causes transmission of a single bit over the 1-bit interconnect at a first frequency,
wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency and a first operating voltage level, wherein the second mode is to cause transmission of two bits over the transmission line at a second frequency and a second operating voltage level, wherein the second frequency is lower than the first frequency and second operating voltage level is higher than the first operating voltage level.


Dependent claims are rejected for the similar reason from the corresponding dependent claims of US11081091 B2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandaru et al. (US 2014/0208141 A1) in view of Lee et al. (US Pub 2002/0113620 A1) and Arabi et al. (US 2008/0001795 A1).


As to claim 1, Bhandaru discloses an apparatus comprising: logic circuitry to cause a 1-bit interconnect to select between a plurality of operational modes (¶0005, ¶0037, ¶0024, “an uncore frequency scaling algorithm increments, decrements, or leaves unchanged interconnect operating frequency depending on whether it is determined that the system is under stress, under-utilized, or stable respectively.” Different frequencies are a plurality of operational modes. Since interconnect is digital logic. 1-bit or multi-bits is an inherently feature of digital logic.), 
wherein the 1-bit interconnect comprises a transmission line coupled between a first processor and a second processor (Fig. 8, ¶0074, ¶0075), wherein the plurality of operational modes comprise a first mode and a second mode, wherein the first mode is to cause transmission of a single bit over the transmission line at a first frequency during a clock cycle (Fig. 2, ¶0035, “if cache fitting applications are running on the system, the interconnect frequency may drop. This in turn can realize reduced power consumption. Likewise an increase in interconnect frequency and/or power consumption can occur in the presence of a cache streaming workload.” ¶0044-0045, “FIG. 2, method 200 can be performed using uncore frequency control logic of a PCU.” Two different frequencies could be two modes.), 
wherein the second mode is to cause transmission of a plurality of bits over the transmission line during the clock cycle at a second frequency based at least in part on a determination that the second frequency is lower than the first frequency (Fig. 2, ¶0035, “if cache fitting applications are running on the system, the interconnect frequency may drop. This in turn can realize reduced power consumption. Likewise an increase in interconnect frequency and/or power consumption can occur in the presence of a cache streaming workload.” ¶0044-0045, “FIG. 2, method 200 can be performed using uncore frequency control logic of a PCU.” Two different frequencies could be two modes. One frequency is lower than the other. It is obvious to try high/low frequency and high/low voltage in lab experience to find the best power consumption level.)
Lee also teaches one bit or multi-bits interconnect based on voltage level and frequency (Lee, abstract, “Multiple level logic bus drivers and receivers communicate over a bus using a multiple-level logic protocol that transfers multiple bits on each signal wire of a bus in a given interval without increasing the bus width or power dissipation” ¶0006, “convert short strings of digital bits into phase or amplitude modulated sinusoidal carrier signals (or both). Thus, multiple bits may be converted to quadrature phaseshift modulation of various frequency sinusoids” “Within one bit interval, the data value is represented as either one transition or two transitions.”).
Bhandaru and Lee are considered to be analogous art because both pertain to logic circuit. It would have been obvious to one of ordinary skill in the art to have modified Bhandaru with the features of “one bit or multi-bits interconnect based on voltage level and frequency” as taught by Lee. The suggestion/motivation would have been in order to transfer multiple bits on each signal wire of a bus in a given interval without increasing the bus width or power dissipation (Lee, abstract).
Arabi also teaches “the second frequency is lower than the first frequency” (Arabi, claim 2, “the logic operates at a first frequency corresponding to the lower voltage level and at a second frequency corresponding to the peak performance voltage level.” ¶0012, “supply voltage to the components 206A and 208A may be reduced to an optimal (e.g., minimum) level while maintaining these components in the same bin (202-1). Alternatively, the supply voltage to the components 206A and 208A may be modified such that these components move into a different bin.”).
Bhandaru, Lee and Arabi are considered to be analogous art because both pertain to logic circuit. It would have been obvious to one of ordinary skill in the art to have modified Bhandaru with the features of “the logic operates at a first frequency corresponding to the lower voltage level and at a second frequency corresponding to the peak performance voltage level” as taught by Arabi. The suggestion/motivation would have been in order to allocate power between core and interconnect power planes, to increase overall system performance and possibly save power (Bhandaru, ¶0029).

As to claim 3, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses in the second mode, the second frequency is to be one half of the first frequency (Bhandaru, ¶0018, “this threshold frequency may be between approximately 1.2 and 4.0 gigahertz (GHz) as examples.” It is obvious to try different value of frequency (Official Notice). Therefore, half of the frequency is merely a design choice.).
As to claim 5, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses the logic circuitry is to cause the 1-bit interconnect to operate in the first mode based at least in part on a determination that an operating voltage of the 1-bit interconnect is at a low voltage level (Arabi, claim 2, “the logic operates at a first frequency corresponding to the lower voltage level and at a second frequency corresponding to the peak performance voltage level.” ¶0012, “supply voltage to the components 206A and 208A may be reduced to an optimal (e.g., minimum) level while maintaining these components in the same bin (202-1). Alternatively, the supply voltage to the components 206A and 208A may be modified such that these components move into a different bin.” It is obvious to try combination of high/low frequency and high/low voltage in lab experience to find the best power level.).

As to claim 7, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses at least one of the first processor and the second processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores (Bhandaru, Fig. 7, ¶0071, “processor 600 includes multiple domains. Specifically, a core domain 610 can include a plurality of cores 610 0-610 n, a graphics domain 620 can include one or more graphics engines, and a system agent domain 650 may further be present.”)

As to claim 8, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses at least one of the first processor and the second processor comprises one or more processor cores (Bhandaru, Fig. 7, ¶0071, “processor 600 includes multiple domains. Specifically, a core domain 610 can include a plurality of cores 610 0-610 n, a graphics domain 620 can include one or more graphics engines, and a system agent domain 650 may further be present.”).

As to claim 9, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses one or more of: the first processor, the second processor, the logic circuitry, and memory are on a single integrated circuit die or on a single semiconductor package (Bhandaru, ¶0015, “many implementations of a multi-domain processor can be formed on a single semiconductor die,” Fig. 7, ¶0071-0072, “processor 600 includes multiple domains. Specifically, a core domain 610 can include a plurality of cores 610 0-610 n, a graphics domain 620 can include one or more graphics engines, and a system agent domain 650 may further be present.”).

As to claim 10, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses the 1-bit interconnect comprises an on-die interconnect (Bhandaru, ¶0015, “many implementations of a multi-domain processor can be formed on a single semiconductor die,” Fig. 7, ¶0071-0072, “processor 600 includes multiple domains. Specifically, a core domain 610 can include a plurality of cores 610 0-610 n, a graphics domain 620 can include one or more graphics engines, and a system agent domain 650 may further be present.”).

Claims 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandaru et al. (US 2014/0208141 A1) in view of Lee et al. (US Pub 2002/0113620 A1), Arabi et al. (US 2008/0001795 A1) and Swaminathan et al. (US 2017/0005665 A1).

As to claim 2, claim 1 is incorporated and the combination of Bhandaru, Lee and Arabi discloses the logic is to cause the 1-bit interconnect to dynamically switch between the first mode and the second mode based at least on the operating voltage of the 1-bit interconnect (See claim 1 for detailed analysis.).
the combination of Bhandaru and Arabi does not explicitly discloses “based at least on a comparison of the operating voltage with one or more threshold voltage values.”
Swaminathan discloses “based at least on a comparison of the operating voltage with one or more threshold voltage values.” (Swaminathan, ¶0008, “generating a control signal by the voltage comparator in response to determining that one or more of the input voltages is below a voltage threshold level. The control signal causes the oscillator circuit to enter an open-loop operating mode and to divide an output frequency of the oscillator circuit.”).
Bhandaru, Lee, Arabi and Swaminathan are considered to be analogous art because all pertain to logic circuit. It would have been obvious to one of ordinary skill in the art to have modified Bhandaru and Arabi with the features of “based at least on a comparison of the operating voltage with one or more threshold voltage values” as taught by Swaminathan. The suggestion/motivation would have been in order to adjust a clock frequency in response to supply voltage changes (Swaminathan, ¶0001).

As to claim 4, claim 1 is incorporated and the combination of Bhandaru, Arabi and Swaminathan discloses logic to determine whether the operating voltage of the 1-bit interconnect is at the high voltage level based at least in part on comparison of the operating voltage with a threshold voltage value (Swaminathan, ¶0008, “below a voltage threshold level” is low voltage then it can also determine high voltage because high/low is a relative term.). 


As to claim 6, claim 5 is incorporated and the combination of Bhandaru, Arabi and Swaminathan discloses logic to determine whether the operating voltage of the 1-bit interconnect is at the low voltage level based at least in part on comparison of the operating voltage with a threshold voltage value (Swaminathan, ¶0008, “below a voltage threshold level” is low voltage.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613